Citation Nr: 1709184	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  15-03 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD), asbestosis, and pleural plaques as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from January 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In January 2015, the Veteran filed a Substantive Appeal via VA Form 9, requesting a hearing before a Veterans Law Judge.  The Veteran and his representative were provided notice but subsequently withdrew the request for a hearing.  Therefore the request is deemed to have been withdrawn.  38 C.F.R. § 20.704 (d)(2016). 

The Board remanded the claim in November 2015, and a Supplemental Statement of the Case was issued in January 2016.  The Board remanded the claim again in May 2016, and a Supplemental Statement of the Case was issued in June 2016.  Finally, in August 2016, an expert medical opinion was requested.  The opinion was rendered in September 2016.  The Veteran was notified of the opinion and provided a copy of it in November 2016.  At that time, he was informed that he had 60 days from the date of the letter to review the opinion and send any additional evidence he wished to submit.  In January 2017, the Veteran submitted a response form that did not clearly indicate whether he wished to have the file remanded to the RO or adjudicated by the Board.  However, in February 2017, the Veteran's representative submitted an informal hearing presentation, which indicates that the Veteran wished to have the Board proceed with adjudication.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

The Veteran's lung disability, to include COPD, asbestosis, and pleural plaques, is not related to his military service, to include exposure to asbestos.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lung disability, to include COPD, asbestosis, and pleural plaques, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).
		
VA's duty to notify was satisfied by a letter dated in May 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the RO substantially complied with prior remand instructions.  The instructions from the first remand pertinent to deciding the claim included obtaining outstanding and relevant VA and private treatment records and providing the Veteran with a VA examination.  The May 2016 remand instructed the RO to get an addendum opinion.  An examination was provided in January 2016 and an addendum opinion was obtained in May 2016.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The record contains the VA, private, and service treatment records, the Veteran's statements, the RO hearing transcript, and statements from the Veteran's representative.  

The Veteran underwent VA examination for respiratory conditions in January 2016 and an addendum opinion was obtained in May 2016.  The examination report reflects that the examiner reviewed the Veteran's claims folder, interviewed and examined the Veteran, and evaluated the Veteran's current health condition.  The offered opinions are supported by rationale and adequately explained.  Therefore, the Board finds that the medical examination and opinions are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312   (2007) (holding that a VA examination or VA opinion must be adequate).

II.  Service Connection

The Veteran contends he is entitled to service connection for a lung disability, to include COPD, asbestosis, and pleural plaques, as a result of in service asbestos exposure.

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016). 

Generally, in order to establish service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service.  See 38 C.F.R. § 3.303 (d) (2016); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

With regard to claims for service connection for asbestos-related diseases, there is no specific statutory or regulatory guidance.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  Nevertheless, the VA Adjudication Procedure Manual provides guidelines for veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure.  VA Adjudication Procedure Manual, M21-1, IV.ii.1.3.a (updated Oct. 27, 2015).  Claims based on exposure to asbestos 1) require a military occupational skill with exposure to asbestos or other exposure event associated with service sufficient to request an examination with medical opinion and 2) a diagnosed disability that has been associated with in-service asbestos exposure.  Id.  Occupational exposure is the most common cause of asbestosis, but the disorder can have other causes.  Id.   

The M21 provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is that the latent period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and development of disease.  A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.

The determination of whether the requirements of service connection have been met is based on an analysis of the credibility and probative value of all the evidence of record.  See 38 U.S.C.A. § 7104 (a) (West 2014); Baldwin v. West, 13 Vet. App. 1, 8 (1999).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  A claimant need demonstrate only an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background

The Veteran served as a gunner's mate during his period of service.  He has reported that he served primarily two ships during service: the USS Intrepid and the USS Matagorda.  

The Veteran's service treatment records (STRs) are silent for any treatment related to his current lung disability.  The Veteran's photofluorographic examinations of the chest, dated in April 1943, May 1945, and January 1946, were normal.  The Veteran's separation examination was also normal.  

VA treatment records note COPD on the problems list dating back to March 2009, when it was noted that the Veteran had "likely" COPD.  In January 1999, January 2000, and April 2000, the Veteran's lungs were noted to be clear.  The Veteran endorsed chest pain in February 2008.  Chest congestion was noted in November 2008, but he denied chest pain.  It was noted that the Veteran needed a chest X-ray in February 2009.  The Veteran was diagnosed with pneumonia in March 2009.  Near-complete resolution of left lung base was noted in April 2009.  In May 2009, the Veteran denied chest pain and his lungs were clear.  He denied chest pain in February 2010.  

A history of lung nodules from 2011 were noted on a March 2013 VA treatment record.  In March 2013, a chest CT scan showed interval development of bibasilar consolidation with mild bilateral pleural effusion.  There was also interval development of interstitial coarsening with thickening of the interlobular septations, honeycombing and minimal associated traction bronchiectasis in the right upper lobe.  Superimposed ground glass opacities were seen and the conglomeration of these findings was indicative of underlying inflammatory/infections disease process and further follow-up was recommended.  There was also a note of stable multiple subcentimeter pulmonary nodules.  Nodules continued to be observed on diagnostic testing throughout VA treatment records.  The VA treatment records also consistently note that the Veteran's lungs had diminished breath sounds and intermittent diagnoses of pneumonia.   

Private treatment records from April 2013 show that the Veteran was diagnosed with left lower lobe pneumonia with small pleural effusion.  The records also indicate that the Veteran's problems included interstitial lung disease, which was thought to be related to immunological disorder.  Private treatment records dated in May 2013 from Dr. N.W. indicated that the Veteran had a history of COPD, smoking, asbestos exposure, and bladder cancer.  It was also noted that he had recently been admitted to the VA hospital for new-onset atrial fibrillation and that he had been treated in April for possible left lower lobe pneumonia and possible associated pneumonia and was treated with antibiotics.  He also returned to the hospital in May for shortness of breath.  He reported subjective fever and a productive cough.  On examination, his lungs showed bronchial breath sounds at the lateral left chest with dullness to percussion at the left base.  The diagnoses included a combination of CHF, parapneumonia effusion, malignancy or rheumatoid-associated disease.  The examiner also noted the nodules may represent metastatic or other malignant disease given they were multiple in nature and given his prior history.  Dr. N.W. also diagnosed dyspnea, which she noted was likely secondary to his large bilateral effusions and underlying emphysema.  She did not see evidence of a COPD exacerbation.  

Private treatment records from Dr. T.B. dated in June 2013 indicated that a right lung upper lobe nodule was found.  There were also bilateral pleural effusions noted.  The CT scans of the lungs demonstrated no significant additional findings.  In June 2013, a CT scan showed that there had been a slight increase in the large left pleural effusion and a slight increase in the right pleural effusion.  The next day in June 2013, a catheter was placed into the pleural space and fluid was removed without complication.  A chest X-ray taken later in June 2013 showed that the pleural fluid was decreased.  A chest X-ray from December 2013 noted that there had been significant improvement in the bilateral pleural effusions.  There was mild persistent compressive atelectasis at the left lung base.  There was no suspicious pulmonary mass or nodule noted.  

A chest X-ray was provided in July 2014.  The records indicate that the small left pleural effusion had increased in size since the June 2013 study.  There was mild pulmonary vascular congestion, but no other abnormalities were noted.  

The Veteran reported in his January 2015 VA Form 9 and attached statement that all his time in service was spent on a 40 millimeter quad anti-aircraft gun that had four barrels and shot as much as 100 shells a minute.  The Veteran noted that the 40 millimeter quad was a water cooled gun and that when the ships went out in freezing temperatures they were wrapped in insulation, that insulation being asbestos.  The Veteran noted that minute leakage of asbestos might have been dispersing from each barrel right into his lungs.

In March 2015 RO hearing testimony, the Veteran stated respiratory complaints including significant discharge of phlegm and coughing in service.  The Veteran reported that he believed he was exposed to asbestos during service.  The Veteran has stated he has had ongoing lung problems including instances of pneumonia since discharge from service.

A March 2015 private chest X-ray noted a history of COPD and the impression included persistent left basilar effusion, stable cardiomegaly, and bone demineralization.  

The Veteran was provided a VA examination in January 2016.  The examiner reviewed the service treatment records, the service personnel records, the VA treatment records, and the private treatment records.  The examiner noted the diagnosis of COPD.  The Veteran reported that he was a gunner's mate while he was in the Navy.  He reported that he was assigned to maintenance of his 40 millimeter antiaircraft gun and mess duty but denied any other maintenance duties.  The examiner noted that after service, the Veteran worked as a fruit farmer for over 60 years.  He reported that he sprayed his trees with fungicides and insecticides but stated that he did not always have a respirator.  The Veteran had been followed by the VA health system since at least 1998 for multiple medical conditions, including COPD.  The Veteran was a smoker for 40 years, and he smoked one to two packs of cigarettes per day until he quit in 1978.  The examiner noted that the Veteran had developed pneumonia in 2009, 2012, and 2015, with each course resolving with medication.  The examiner noted that the Veteran was started on constant nasal oxygen treatment in 2015.  

On examination, the Veteran stated he was doing well with mild shortness of breath, weakness, and fatigue.  He reported that he could walk up to 100 yards using his walker, perform some house work, but that he had an aid to help him clean his house and bring him meals.  He was using an albuterol oral inhaler, a combination budesonide/formoterol inhaler, and prednisone for his COPD.  The examiner noted the Veteran's treatment history, including the March 2013 CT scan and a March 2009 PFT.   

The examiner opined that it was less likely than not that the Veteran's COPD is related to his active service.  The examiner noted that the Veteran's military duties did not require him to have significant exposure to toxic agents or asbestos that would cause his pulmonary disease.  The examiner noted that the Veteran smoked cigarettes for 40 years and worked on an apple tree farm with exposure to herbicides and pesticides for 60 years.  The examiner noted that the Veteran's last VA chest X-ray and his last VA CT scan did not show any evidence of asbestos-related disease.  The examiner attributed the Veteran's current lung disability and COPD to a long history of smoking.

An addendum opinion was provided in May 2016.  The examiner opined that it is less likely than not that the Veteran's COPD is related to asbestos or other toxic agents while he was in the military.  The examiner stated that it is more likely than not that his COPD is related to his long history of cigarette smoking.  The examiner reiterated the previous opinion and noted that he had reviewed the Veteran's lay statement.  The examiner also referenced a National Institute of Health, National Heart, Lung and Blood Institute treatise that discussed the causes of COPD.  The treatise noted that the most common irritant in the United States is cigarette smoke. The information cited also noted that a rare genetic condition called alpha-1 antitrypsin deficiency may play a role in causing COPD.  However, the reference material indicated that the main risk factor for COPD is smoking and that most people who have COPD smoke or used to smoke.  The material also noted that people who have a family history of COPD are more likely to develop the disease if they smoke.  The information also noted that long-term exposure to other irritants is also a risk factor for COPD; these irritants included examples such as secondhand smoke, air pollution, and chemical fumes and dust from the environment or the workplace.   

Another medical opinion was obtained in September 2016.  The examiner reviewed the case and noted that the asbestos exposure was possible and conceded.  The examiner noted the clinical diagnosis of COPD.  The examiner opined that the COPD is not related to exposure in service.  The examiner noted that the opinion was rendered from knowledge consultation with other experts in occupational lung disease and an extensive re-review of the literature.  The examiner provided the rationale that a diagnosis of COPD is established by specific patterns of functional airway obstruction on pulmonary function testing.  He noted that COPD diagnoses can be supported by specific findings on radiographic imaging.  The examiner noted that "asbestos exposure can cause nonmalignant lung disease with decrements in pulmonary function tests but in a uniquely different pattern from that of COPD (restrictive pattern)."  The examiner noted that "functional impairment is almost always associated with radiographic evidence of parenchymal lung diseases (asbestosis) although very minor changes may be seen in an absence of radiographic disease in a small percentage of individuals with significant exposure history."  He also noted that, "within these studies slight airway obstruction has been seen" in a "small percentage of asbestos workers with heavy exposure and without asbestosis" and that "PFT abnormalities did not contribute to diagnosis of COPD in these patients."  The examiner further stated that there is an unequivocal association between COPD and smoking.  He reiterated that the occupational exposure to asbestos in this case was limited and that it was highly unlikely that any potential effect of limited exposure would confound clinical diagnosis of COPD.  Causality was not thought likely in this case.  

Finally, in February 2017, the Veteran's representative submitted a statement in support of the Veteran's claim.  The Veteran's representative noted medical literature from the Mesothelioma Center, which indicated that "a patient may develop COPD from smoking or from environmental toxins like pollution, chemical fumes, or exposure to asbestos and other toxic workplace dust."  

Analysis 

First, the first element of Hickson, a current disability, is met.  Private treatment records from May 2013 indicate the Veteran has a diagnosis of COPD.  Further, a June 2013 PET scan indicated upper lobe nodules on the Veteran's right lung.

Next, addressing whether there is evidence establishing an in service event, injury or disease, the Veteran testified in a March 2015 hearing before the RO that he was exposed to asbestos in service aboard the USS Intrepid and USS Matagorda.  The Veteran's service treatment records (STRs) and Notice of Separation confirm service aboard the USS Matagorda and USS Intrepid as a gunner's mate.  Requests to obtain the Veteran's personnel records were unsuccessful.  Communication from September 2012 indicated the National Personnel Records Center (NPRC) was unable to locate the Veteran's records, indicating either the records do not exist or are not located at NPRC.  The Board notes the Veteran's credible hearing testimony detailed his responsibilities as a gunner's mate in service.  The Veteran described what he believes was asbestos exposure as a result of insulation used on 40mm quad aircraft guns.  Further, the Veteran alleged asbestos exposure through his daily living and working duties.  The Veteran's military occupational specialty as a gunner's mate indicates the probability of asbestos exposure in service was minimal, however not unlikely.  As such, minimal asbestos exposure is found.  See M21-1, Part IV, Subpart ii, Chapter 1, I.3.e.

Turning to the third Hickson element requiring a nexus, the Board concludes that the evidence of record is against a finding that the Veteran's lung disability is related to his military service, to include exposure to asbestos.  As will be discussed below, no positive nexus opinion is of record.  The most probative evidence does not link the Veteran's current lung condition to his military service, including exposure to asbestos. 

In this regard, the Board finds the Board finds the January 2016 VA examination report, May 2016 addendum opinion, and September 2016 medical opinion to be highly probative on the matter of nexus when read together.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (stating that the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Although the January and May 2016 opinions did not specifically discuss the Veteran's lay statements, that omission was rectified in the September 2016 expert medical opinion.  All of the opinions were rendered after the examiners reviewed the history and testing.  The examiners also provided the underlying reasons for the conclusions reached in their opinions.  

Overall, the examiners' conclusions are shown to have been based upon all pertinent evidence, including service treatment records, private treatment records, and VA treatment records; physical examinations; and acknowledgement of the Veteran's lay statements regarding the onset of his symptoms.  The examiners' opinions are consistent with the Veteran's medical history, which suggests the absence of symptomatology of a pulmonary disorder for several years after service.  Moreover, the VA opinions are accompanied by a sufficient explanation and reference to pertinent evidence of record.  

In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  In this case, the examiners demonstrated a detailed understanding of the record, including the lay testimony, but ultimately all reached the same conclusion, supported by adequate rationale: that the Veteran's current lung disability is not related to his period of service.  

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability.  See 38 U.S.C.A. 1154 (a) (West 2014); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to diagnose a condition when (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Board recognizes that the Veteran has contended during his appeal that his current lung disability is related to his exposure to asbestos in service. The Board notes that the Veteran, while competent to report his past and present symptoms, is not competent to associate these symptoms to exposure to asbestos during military service.  Linking symptoms of a lung condition to military service requires specific medical training that is beyond the competency of the Veteran or any other layperson.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a nexus between his lung condition, to include asbestos exposure and cement dust exposure, to be of no probative value.  See 38 C.F.R. § 3.159 (a)(1) (2016). 

The Board also recognizes that the Veteran's representative submitted medical literature from the Mesothelioma Center, which stated that people who have asbestosis may develop COPD as a complication and also discussed a link between mesothelioma and COPD.  However, this evidence is not afforded the probative weight assigned to the medical examination and opinions, which considered the Veteran's specific medical history and history of exposure to smoking and asbestos.  The cited information does not provide any information specific to the Veteran, his conditions or medical history.  See Sacks v. West, 11 Vet. App. 314 (1998).  The medical treatise must provide more than speculative, generic statements not relevant to the appellant's claim.  Wallin v. West, 11 Vet. App. 509 (1998).

In short, the evidence indicates that the Veteran's diagnosed lung condition is not related to his military service, to include asbestos exposure. Because the third Hickson element is not met, the Veteran's claim fails on this basis.  For the reasons expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a lung condition; therefore, the benefit of the doubt provision does not apply.  


ORDER

Entitlement to service connection for a lung disability, to include COPD, asbestosis, and pleural plaques as due to asbestos exposure, is denied.



____________________________________________
Bethany L. Buck
Chief Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


